 

Exhibit 10.2

SCHOLASTIC CORPORATION

GUIDELINES FOR STOCK UNITS
GRANTED UNDER THE
SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN
(As Amended and Restated Effective as of May 25, 2006)


      Grants of Stock Units (as defined below) under the Scholastic Corporation
2001 Stock Incentive Plan (the “Plan”) shall be subject to, and governed by, the
provisions set forth in these guidelines, the Plan (including, without
limitation, Article VIII) and the applicable Award Agreement. An Award of Stock
Units shall constitute an Other Stock-Based Award under the Plan. Unless
otherwise indicated, any capitalized term used but not defined in these
guidelines shall have the meaning ascribed to such term in the Plan.

      To the extent applicable, these guidelines are intended to comply with the
applicable requirements of Section 409A of the Code (and the regulations
thereunder) and shall be limited, construed and interpreted in a manner so as to
comply therewith.

      The Company initially adopted these guidelines effective as of September
20, 2004. The Company hereby amends and restates these guidelines effective as
of May 25, 2006 in order to include a deferral feature that complies with the
requirements of Section 409A of the Code. These guidelines apply to Stock Units
granted on or after May 25, 2006 to the extent that such Awards permit
deferrals. In addition, these guidelines apply to a portion of the Stock Units
granted on September 20, 2004, as provided in Section 4.1(a) below. These
guidelines are part of the Plan and shall expire in accordance with Article XIV
thereof.

1.   Definitions. For purposes of these guidelines, the following definitions
shall apply:

     1.1.      “Cause” means, solely for purposes of the grant of Stock Units
and notwithstanding the definition of Cause in the Plan: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Stock Unit (or where there is
such an agreement but it does not define “cause” (or words of like import)) any
of the following as determined by the Committee in its good faith discretion:
(i) willful misconduct of the Participant with regard to the Company; (ii)
willful refusal of the Participant to follow the proper direction of the Board
or any individual to whom the Participant reports; (iii) the Participant’s fraud
or dishonesty with regard to the Company (other than good faith expense account
disputes); or (iv) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude; or (b) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of a Stock Unit that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the

--------------------------------------------------------------------------------



definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter.

     1.2.      “Disability” means, solely for purposes of the grant of Stock
Units and notwithstanding the definition of Disability in the Plan, the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

     1.3.      “Good Reason” means, solely for purposes of the grant of Stock
Units: (a) in the case where there is no employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Stock Unit (or where there is such an agreement but it does not define “good
reason” (or words of like import)) any of the following as determined by the
Committee in its good faith discretion: (i) any material adverse change in a
Participant’s then positions or titles; (ii) a material diminution of a
Participant’s then duties, responsibilities or authority; or (iii) a material
decrease in a Participant’s annual rate of base salary (other than an
across-the-board decrease); or (b) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of a Stock Unit that defines “good reason” (or words of
like import), “good reason” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “good reason”
only applies on occurrence of a change in control, such definition of “good
reason” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.

     1.4.      “Key Employee” means a Participant who is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code and Proposed Treasury
Regulation Section 1.409A -1(i)(1), as may be modified or superseded, as the
case may be, and as determined in accordance with the rules and procedures
specified by the Committee in accordance with the requirements of Section 409A
of the Code and the Treasury regulations thereunder.

     1.5.      “Retirement” means a Termination of Employment on or after age 55
in accordance with the Company’s standard retirement policies.

     1.6.      “Stock Unit” means a restricted stock unit, which is a unit of
measurement equivalent to one share of Common Stock but with none of the
attendant rights of a holder of a share of Common Stock until a share of Common
Stock is ultimately distributed in payment of the obligation (other than the
right to receive dividend equivalent amounts in accordance with Section 4
hereof). Upon distribution, all vested Stock Units shall be paid solely in the
form of shares of Common Stock.

     1.7.      “Unforeseeable Emergency” means a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant

2

--------------------------------------------------------------------------------



or of a dependent (as described in Section 152(a) of the Code) of a Participant,
loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

2.   Eligibility. Any Eligible Employee or Consultant (or prospective employee
of the Company or any of its Affiliates or prospective Consultant) who is
designated by the Committee is eligible to receive Stock Units pursuant to these
guidelines. Notwithstanding the foregoing, no such person shall be eligible to
defer the payment of Stock Units unless such person is an Eligible Employee who
is a member of a select group of management and highly compensated employees
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. To the
extent a Participant is no longer considered a member of a select group of
management and highly compensated employees within the meaning of Section
201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee may deem such
Participant ineligible to defer any additional Stock Units and all then unvested
Stock Units shall continue to vest in accordance with the applicable vesting
schedule and all vested Stock Units shall be payable in accordance with the
Participant’s then existing elections, subject to the terms of these guidelines.

3.    Vesting of Stock Units and Payment.

     3.1. Except as otherwise provided in Section 3.3 hereof and in the Award
Agreement, 25% of an Award of Stock Units shall vest on a date that is thirteen
months after the grant date (“Initial Vesting Date”) and an additional 25% of
such Award of Stock Units shall vest on each succeeding anniversary of the grant
date, provided that the Participant is continuously employed by the Company or
any of its Affiliates (including any period during which the Participant is on
leave of absence or any other break in employment in accordance with the
Company’s policies and procedures) on each applicable vesting date.

     3.2. Except as otherwise provided in Sections 3.3 and 4.2 hereof, the
Company shall distribute one share of Common Stock with respect to each vested
Stock Unit as soon as practicable following the applicable vesting date.

     3.3. Upon a Termination of Employment or Termination of Consultancy (as
applicable) by a Participant for Good Reason, by the Company without Cause or as
a result of a Participant’s death, Disability or Retirement, all outstanding
unvested Stock Units shall immediately vest and a share of Common Stock with
respect to each Stock Unit shall be distributed as soon as practicable following
such termination; provided, however, that, if a Participant makes a deferral
election with respect to an Award, the foregoing accelerated vesting and payment
provisions shall not apply to such Award if the Participant’s Termination of
Employment or Termination of Consultancy (as applicable) under the circumstances
described herein occurs on or before the Initial Vesting Date; provided,
further, however, that, the foregoing accelerated vesting and payment provisions
shall apply to such Award if the Participant’s Termination of Employment or
Termination of Consultancy (as applicable) under the circumstances described
herein occurs after the Initial Vesting Date. Notwithstanding the foregoing, to
the extent required by Section 409A of the Code and Treasury regulations, upon a

3

--------------------------------------------------------------------------------



Termination of Employment or Termination of Consultancy (other than as a result
of death or Disability) of a Key Employee, distributions shall be delayed until
six months after such Termination of Employment or Termination of Consultancy if
such termination constitutes a “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the Treasury regulations thereunder).

     3.4. Except as otherwise provided in Section 3.3 hereof, Stock Units that
are not vested as of the date of a Participant’s Termination of Employment or
Termination of Consultancy for any reason shall terminate and be forfeited in
their entirety as of the date of such termination. Stock Units that are vested
as of the date of a Participant’s Termination of Employment or Termination of
Consultancy, as applicable, shall be distributed to such Participant as of the
date of such termination.

4.    Deferral of Payment Date.

      4.1(a) (i) September 2004 Stock Unit Grants – Special Rules. With respect
to the payment of a portion of the Stock Units granted on September 20, 2004, a
Participant may elect to defer, for a period of time (expressed in whole years),
of not less than five years, the scheduled payment date of September 20, 2007
(the date on which the third tranche of such Award (relating to 25% of the
Award) is scheduled to vest and be paid) and the scheduled payment date of
September 20, 2008 (the date on which the fourth and last tranche of the Award
(relating to an additional 25% of the Award) is scheduled to vest and be paid)
provided that: (A) in order for a deferral election under this Section 4.1(a)(i)
to be effective, the Participant must make the election prior to September 20,
2006; (B) a deferral election made by a Participant pursuant to this Section
4.1(a)(i) shall defer the September 20, 2007 payment date and the September 20,
2008 payment date by the same period of time elected (e.g., if a Participant
elects a deferral period of five years, the Stock Units scheduled to be paid on
September 20, 2007 shall be paid on September 20, 2012 and the Stock Units
scheduled to be paid on September 20, 2008 shall be paid on September 20, 2013);
and (C) a Participant may not elect a deferral period (expressed in whole years)
that is less than five years, measured from each of the September 20, 2007 and
the September 20, 2008 payment dates. It is intended that any deferral election
made under this Section 4.1(a)(i) constitute a change in payment election
covered by the transition relief available under IRS Notice 2005-1, Q&A-19(c),
as modified by the Proposed Treasury regulations under Section 409A of the Code.
If a Participant who was granted Stock Units on September 20, 2004 does not make
a deferral election by September 20, 2006 or, if, for whatever reason, the
Participant’s deferral election is not effective, the applicable Stock Units
shall be paid in accordance with the terms of the Award, except as otherwise
provided in Section 3 above.

                    (ii)      Initial Deferral Elections. A Participant may, no
later than 30 days after the date on which an Award of Stock Units has been
granted, elect to defer each date on which a portion of the Award is scheduled
to vest and be paid, provided that: (A) in order to be effective, the
Participant must make the deferral election at least twelve (12) months prior to
the first date on which the first tranche of the Award (relating to 25% of the
Award) is scheduled to vest and be paid; (B) a deferral election made by the
Participant pursuant to this Section 4.1(a)(ii) shall defer, by the same period
of time,

4

--------------------------------------------------------------------------------



every scheduled payment date applicable to the Award (i.e., assuming a
Participant makes a deferral election of five years for the Award, the first
payment of Stock Units shall occur five years after the first originally
scheduled payment date; the second payment of Stock Units shall occur five years
after the second originally scheduled payment date, with each subsequent
originally scheduled payment date being deferred by the same time period); and
(C) a Participant’s deferral election will not become effective until (12)
twelve months after the date on which it is made.

               (iii)      Subsequent Deferral Elections. A Participant shall be
permitted to extend the previously deferred payment dates applicable to an Award
of Stock Units, provided that: (A) in order to be effective, the Participant
must make the subsequent deferral election at least (12) twelve months prior to
the first scheduled deferred payment date; (B) a subsequent deferral election
made by the Participant pursuant to this Section 4.1(a)(iii) shall defer every
previously deferred payment date applicable to the Award by the same period of
time (expressed in whole years) of not less than five years (i.e., each
previously deferred payment date shall be deferred by the additional deferral
period elected by the Participant, with the result that, after the subsequent
deferral election has been made, the payment dates will continue to be staggered
in time); and (C) a Participant’s subsequent deferral election will not become
effective until (12) twelve months after the date on which it is made.

          (b) Any deferral pursuant to this section must be made in writing on
an election form prescribed by, and acceptable to, the Company and in accordance
with the procedures established by the Company. A deferral election is valid
solely with respect to the Stock Units identified on the election form and must
comply with the requirements of Section 4 to be given effect.

     4.2. If a Participant makes an initial or subsequent deferral election with
respect to an Award of Stock Units, distribution of such units, to the extent
vested, shall be made to the Participant on the earlier of: (A) the applicable
deferred payment dates or (B) the Participant’s Termination of Employment or
Termination of Consultancy, as applicable, subject to the special rules in
Section 3.3 applicable to distributions to Key Employees; provided, however,
that, no distribution shall be made upon a Participant’s Termination of
Employment or a Termination of Consultancy unless such termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury regulations thereunder.

5.    Dividend Equivalent Amounts. Cash dividends shall be credited to a Stock
Unit dividend book entry account on behalf of each Participant with respect to
each Stock Unit held by such Participant, provided that the right of each
Participant to actually receive such dividend shall be subject to the same
restrictions as the Stock Unit to which the dividend relates. Unless otherwise
determined by the Committee, cash dividends shall not be reinvested in Common
Stock and shall remain uninvested.

6.    Unforeseeable Emergency. Upon the written request of a Participant, the
Committee, in its sole discretion, may approve, due to the occurrence of an
Unforeseeable Emergency, an immediate distribution of vested Stock Units. Any
such

5

--------------------------------------------------------------------------------



distribution shall not exceed the amounts necessary to satisfy the Unforeseeable
Emergency plus amounts necessary to pay federal, state, and local taxes and any
penalties reasonably anticipated as a result of the distribution, after taking
into account the extent to which such Unforeseeable Emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). Determinations of the
amount reasonably necessary to satisfy the emergency need must take into account
any additional compensation available to the Participant upon cancellation of a
deferral payment due to an unforeseeable emergency available under other
deferred compensation arrangements with the Company. To the extent applicable,
the Company shall make a book entry to a Participant’s account to reduce such
Participant’s account to reflect a distribution pursuant to this section.

7.    Forfeiture. The Committee may, in its sole discretion, terminate any
outstanding Stock Units if the Committee determines that the Participant engaged
in conduct that constitutes Cause.

8.    Amendment, Suspension or Termination. To the extent applicable, the Board
or the Committee may at any time and from time to time amend, in whole or in
part, any or all of the provisions of these guidelines or any Award of Stock
Units to comply with Section 409A of the Code and the regulations thereunder or
any other applicable law and may also amend, suspend or terminate these
guidelines and any Award of Stock Units, subject to the terms of the Plan.

9.    Section 16(b). To the extent required, these guidelines are intended to
comply with Rule 16b and the Committee shall interpret and administer these
guidelines in a manner consistent therewith. If an officer (as defined in Rule
16b) is designated by the Committee to receive Stock Units, any such Award shall
be deemed approved by the Committee and shall be deemed an exempt purchase under
Rule 16b. Any provisions inconsistent with Rule 16b shall be inoperative and
shall not affect the validity of these guidelines. Notwithstanding anything
herein to the contrary, if the grant of any Award of Stock Units or the payment
of a share of Common Stock with respect to a Stock Unit or any election with
regard thereto results or would result in a violation of Section 16(b) of the
Exchange Act, any such grant, payment or election shall be deemed to be amended
to comply therewith, and to the extent such grant, payment or election cannot be
amended to comply therewith, such grant, payment or election shall be
immediately cancelled and the Participant shall not have any rights thereto.

10.    Withholding. The Company shall have the right to deduct from any amounts
otherwise payable to a Participant, whether pursuant to the Plan or otherwise,
to collect from the Participant, any required withholding taxes, including but
not limited to Social Security and Medicare taxes, due upon vesting and/or
distribution of an Award of Stock Units hereunder.

11.    Governing Law. Except to the extent preempted by the Code, these
guidelines shall be governed by the laws of Delaware.

6

--------------------------------------------------------------------------------



12.    Plan Document. These guidelines and an Award of Stock Units are subject
to the terms and conditions of the Plan (including, without limitation, Sections
4.1(a) and 4.2 and Articles VIII, X, XII and XIV).

7

--------------------------------------------------------------------------------